Freedmaet, P. J.
This action was brought to recover for broker’s commissions in procuring a loan of $24,000 upon premises owned by the defendant. The defense was that, the plaintiff agreed to procure the loan for the sum of $340, which amount was to cover broker’s fees, attorney’s fees and disbursements.
The defendant showed that he had paid the attorney’s fees and disbursements amounting to the sum of $330.95, leaving the sum of $9.05 due the plaintiff, for which he had a judgment.
The record presents purely a question of fact, which the trial judge decided in favor of the defendant’s contention, and there is ample evidence to support that finding. Some criticism has *767been made by the appellant’s counsel in their brief regarding the admission of certain testimony objected to by them. An examination of the record does not disclose error that would warrant a disturbance of the judgment in view of all the facts and circumstances shown, nor does it appear that injustice has been done.
MaoLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.